Exhibit 10.1

AMENDMENT NO. 3 TO AGREEMENT AND PLAN OF REORGANIZATION

This AMENDMENT NO. 3 TO AGREEMENT AND PLAN OF REORGANIZATION (this “Amendment”)
is made and entered into as of July 28, 2009 by and among Alternative Asset
Management Acquisition Corp., a Delaware corporation (“Parent”), Great American
Group, Inc., a Delaware corporation and wholly-owned subsidiary of Parent
(“Holdco”), AAMAC Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of Holdco (“Merger Sub,” and collectively, with Parent and Holdco,
the “Buyer Parties”), on the one hand, and Great American Group, LLC, a
California limited liability company (the “Company”), Andrew Gumaer, in his
capacity as a Member and as the Member Representative, and Harvey Yellen, in his
capacity as a member, on the other hand.

RECITALS

A. The Buyer Parties, the Company, the Members and the Member Representative are
parties to that certain Agreement and Plan of Reorganization, dated May 14, 2009
(as amended by Amendment No. 1, dated May 29, 2009, and Amendment No. 2, dated
July 8, 2009) (the “Purchase Agreement”).

B. Each of the Buyer Parties, the Company, the Members and the Member
Representative wish to amend the Purchase Agreement as provided herein.

NOW THERFORE, in consideration of the premises and mutual agreements and
covenants set forth herein, and intending to be legally bound hereby, the
Parties hereto hereby agree as follows:

Section 1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms in the Purchase Agreement.

Section 2. Amendments to Purchase Agreement.

2.1 Section 1.1(a)(ii) is hereby amended and restated to read as follows:

“On the Closing Date, Parent and Holdco shall cause Twelve Million
(12,000,000) shares of common stock, par value $0.0001 per share (the “Closing
Stock Consideration”), of Holdco (the “Holdco Common Stock”) to be or issued to
those Persons set forth on Exhibit 1.1(a)(ii)-1 (the “Phantom Equity Holders”)
and the Members (collectively, the “Contribution Consideration Recipients”), in
accordance with their respective stock percentages (the “Stock Contribution
Consideration Percentages”), as set forth in, and in accordance with, the flow
of funds memorandum attached as Exhibit 1.1(a)(ii)-2 (the “Flow of Funds Memo”).
On the Closing Date, Holdco shall execute and deliver to the Contribution
Consideration Recipients, a subordinated unsecured promissory note (the “Note”)
in the amount of up to Sixty Million Dollars ($60,000,000) (the “Closing Note
Consideration”), subject to reduction in accordance with this
Section 1.1(a)(ii). The Closing Stock Consideration and the Note are
collectively referred to herein as the “Closing Consideration”. In the event the
Trust Fund at Closing exceeds Forty Million Dollars ($40,000,000) after the
payment of all

 

1



--------------------------------------------------------------------------------

expenses and other amounts set forth in Section 3.17(a), and such excess amount
is paid to the Contribution Consideration Recipients pursuant to Section 3.17(a)
at Closing, the principal amount of the Note shall be reduced on a dollar for
dollar basis for each dollar paid to the Contribution Consideration Recipients,
if any. The Note shall be substantially in the form set forth in Exhibit
1.1(a)(ii)-3 and bear an interest rate of twelve percent (12%) per annum, with
interest due quarterly in accordance with the terms of the Note and payments of
one-fifth (1/5th) of the principal, and all accrued and unpaid interest thereon,
due on each anniversary of the Note. The maturity date of the Note is the fifth
(5th) anniversary of the Closing Date. The Closing Consideration shall be
subject to adjustment in accordance with Section 1.2(d) (Escrow), Section 1.3
(Working Capital Adjustment) and Section 1.5 (Inventory Adjustment). The receipt
of the Closing Consideration is further subject to the execution of Lock Up
Agreements (as defined in Section 1.6) by the Contribution Consideration
Recipients pursuant to Section 1.6. The Closing Stock Consideration to be issued
to the Members shall be issued at the Closing. The Closing Stock Consideration
to be issued to the Phantom Equity Holders shall be issued upon distribution
when vested in accordance with Section 1.1(a)(iii). In addition, in
consideration for the Membership Interests, the Members shall be entitled to
receive the Available Cash Payment (as hereafter defined), and the Contribution
Consideration Recipients shall be entitled to receive the Contingency Stock
Payments (as defined hereinafter), to the extent they become due and payable in
accordance with the terms hereof.”

2.2 For purposes of Section 1.1(a)(iii), all references to “Closing Cash
Consideration” shall mean “Closing Note Consideration”. In addition, the final
sentence of Section 1.1(a)(iii) is hereby amended and restated in its entirety
as follows: “For purposes of this Section 1.1(a)(iii), “Distribution Date”, with
respect to any Phantom Equity Holder, shall mean each six (6) month anniversary
of the Closing Date, commencing with the date that is six (6) months following
the Closing Date and ending on the date that is eighteen (18) months following
the Closing Date, and “portion of the Closing Stock Consideration”, with respect
to any Phantom Equity Holder, shall mean, for the initial Distribution Date,
fifty percent (50%) of such Phantom Equity Holder’s Stock Contribution
Consideration Percentage of the Closing Stock Consideration, and for each of the
following Distribution Dates, twenty-five percent (25%) of such Phantom Equity
Holder’s Stock Contribution Percentage of the Closing Stock Consideration
(subject to reduction in accordance with Section 1.2(d) (Escrow) and Section 1.3
(Working Capital Adjustment)).”

2.3 Section 1.1(b)(ii) is hereby amended and restated to read as follows:

“Simultaneously with the Contribution on the Closing Date, and upon the terms
and subject to the conditions of this Agreement and in accordance with the DGCL,
at the Effective Time, each issued and outstanding share of common stock, par
value $.0001 per share, of Parent (the “Parent Common Stock”) shall be exchanged
into Two (2) shares of Holdco Common Stock. Simultaneously with the Contribution
on the Closing Date, and upon the terms and subject to the conditions of this
Agreement and in accordance with the DGCL (subject, in the

 

2



--------------------------------------------------------------------------------

case of the Parent Warrants and Parent Units, to Section 1.1(b)(vii)), at the
Effective Time, all of the issued and outstanding [A] warrants of Parent to
purchase Parent Common Stock (the “Parent Warrants”) and [B] each unit,
comprised of Parent Common Stock and Parent Warrants (the “Parent Units”)
respectively, shall be exchanged into [x] the same number of warrants to
purchase Holdco Common Stock (the “Holdco Warrants”) and [y] Two (2) shares of
Holdco Common Stock and one Holdco Warrant, respectively. As a result of the
Merger, all of the common stock of Merger Sub shall be converted into common
stock of the Surviving Company with the same rights, powers and privileges as
the shares so converted, and such shares shall constitute the only outstanding
common stock of the Surviving Company following the Effective Time. From and
after the Effective Time, any certificate representing the Parent Common Stock,
Parent Warrants, or Parent Units, respectively, shall be deemed for all purposes
to represent Holdco Common Stock, Holdco Warrants and, in the case of Parent
Units, Holdco Common Stock and Holdco Warrants, respectively, into which such
shares of Parent Common Stock, Parent Warrants, or Parent Units, respectively,
represented thereby were exchanged in accordance with the immediately preceding
sentence without surrender or exchange of such certificate. Each share of Parent
Common Stock that is owned by Parent shall automatically be cancelled and
retired and shall cease to exist, and no consideration shall be delivered in
exchange therefor. Each share of Parent Common Stock subject to agreements
whereby Parent (or Holdco) will purchase shares of Parent Common Stock sold in
Parent’s IPO shall automatically be cancelled and shall cease to exist, and
shall represent only the right to receive payment therefor in accordance with
the terms of such agreements. Each share of Parent Common Stock sold in Parent’s
IPO held by a stockholder of Parent that has voted against the Reorganization
and exercised its rights under Parent’s certificate of incorporation, as
amended, to convert its shares of Parent Common Stock into a cash payment from
the Trust Fund, shall only have the right to receive such payment.”

2.4 Section 1.1(b)(iii) is hereby amended and restated to read as follows:

“Simultaneously with the Contribution on the Closing Date, and upon the terms
and subject to the conditions of this Agreement and in accordance with the DGCL,
at the Effective Time, Parent (or the Surviving Corporation) shall cause the
Trustee (as hereafter defined) to distribute the proceeds of the Trust Account
in accordance with Section 3.17.”

2.5 Section 1.4(a) is hereby amended and restated to read as follows:

“For purposes of this Section 1.4, “Adjusted EBITDA” shall mean consolidated net
earnings of the Company before interest expense, income taxes, depreciation,
amortization, extraordinary or non-recurring loss and all other extraordinary
non-cash items for the applicable period and as calculated in accordance with
Section 1.4 of the Company Disclosure Schedule applied on a consistent basis.
For purposes of the calculation of Adjusted EBITDA, net earnings shall
(a) exclude any Expenses, including without limitation, expenses incurred in
connection with the road show and investor presentation, and any other
transaction expenses hereafter incurred, and any other expenses incurred by
Parent or any Parent Subsidiary, whether incurred prior to or following the
Closing Date, including, without limitation, any payment of fees to any advisors
of Parent, any payments to Halcyon Management Group LLC (“Halcyon”), any Parent
organization costs and commissions, any Parent Board fees, any fees or expenses
with respect to Parent’s operating expenses, NYSEA and Nasdaq Capital Market
fees, expenses associated with the auditing of the Closing Company Financials,
expenses associated with the Proxy Statement, Registration Statement and the
Proxy Statement/Prospectus, costs associated with issuing options in the future
from any Company Benefit Plan or the Incentive Plan, (b) exclude any Expenses of
the Company

 

3



--------------------------------------------------------------------------------

in connection with its engaging in the transaction, including without
limitation, fees and expenses paid to advisors, all costs associated with due
diligence activities, Antitrust Laws filing costs and related expenses, all KPMG
tax study costs, all consultant costs, all legal counsel fees and expenses and
all investment banking fees and expenses, (c) exclude any payments or accruals
related to any of the Phantom Equity Holders made pursuant to this Agreement
both retrospectively and in the future whether in cash, shares or contingent
shares form, (d) exclude any past, present or future share based compensation
expense, (e) exclude any expense, accrual or income related to any increases or
decreases in the fair market value of Minority LLC interest or payment
obligations for the Minority LLC interests and (f) include any income or loss
from discontinued operations.”

2.6 Section 1.4(b) is hereby amended and restated to read as follows:

“Contingency Stock Payment to the Contribution Consideration Recipients. In
addition to the Contribution Consideration payable pursuant to Section 1.1(a),
respectively, Holdco shall issue to the Contribution Consideration Recipients up
to an aggregate of Six Million (6,000,000) shares of Holdco Common Stock (the
“Contingency Stock Payment”) in accordance with Section 1.4(e) and
Section 1.4(f) upon the Company meeting certain performance targets set forth in
this Section 1.4(b). In the event the Company achieves any one of (i) Forty Five
Million Dollars ($45,000,000) in Adjusted EBITDA for the twelve (12) months
ending December 31, 2009, (ii) Forty Seven Million Five Hundred Thousand Dollars
($47,500,000) in Adjusted EBITDA for the twelve (12) months ending March 31,
2010, or (iii) Fifty Million Dollars ($50,000,000) in Adjusted EBITDA for the
twelve (12) months ending June 30, 2010, then Holdco shall issue to the
Contribution Consideration Recipients in the aggregate Two Million
(2,000,000) shares of Holdco Common Stock. In the event the Company achieves
Fifty Five Million Dollars ($55,000,000) in Adjusted EBITDA for the fiscal year
ending December 31, 2010 (the “2010 EBITDA Target”), then Holdco shall issue (in
accordance with Section 1.4(e) and Section 1.4(f)) to the Contribution
Consideration Recipients in the aggregate Two Million (2,000,000) shares of
Holdco Common Stock. In the event the Company achieves Sixty Five Million
Dollars ($65,000,000) in Adjusted EBITDA for the fiscal year ending December 31,
2011 (the “2011 EBITDA Target”), then Holdco shall issue (in accordance with
Section 1.4(e) and Section 1.4(f)) to the Contribution Consideration Recipients
in the aggregate Two Million (2,000,000) shares of Holdco Common Stock;
provided, however, that if the Company does not achieve the 2010 EBITDA Target,
but does achieve the 2011 EBITDA Target, then Holdco shall also issue (in
accordance with Section 1.4(e) and Section 1.4(f)) to the Contribution
Consideration Recipients in the aggregate Four Million (4,000,000) shares of
Holdco Common Stock. For the avoidance of doubt, the Parties hereby agree the
Contingency Stock Payment under this Section 1.4(b) will not exceed Six Million
(6,000,000) shares of Holdco Common Stock in the aggregate. In the event the
Company does not achieve any of the targets set forth in this Section 1.4(b),
the Contribution Consideration Recipients shall not be entitled to receive any
Contingency Stock Payment. The Contingency Stock Payment, if any, will be
allocated among the Contribution Consideration Recipients in accordance with
their respective Stock Contribution Consideration Percentages.”

 

4



--------------------------------------------------------------------------------

2.7 The first sentence of Section 1.4(c) is hereby amended and restated to read
as follows:

“As soon as practicable after the applicable target period for the Contingency
Stock Payment, but no later than the thirtieth (30th) day after such target
period, Holdco (or its audit committee or accountants) shall prepare and deliver
to the Member Representative a statement setting forth in reasonable detail the
Adjusted EBITDA achieved by the Company for the applicable target period
together with the calculation used to determine the Adjusted EBITDA for the
applicable period (the “EBITDA Statement”).”

2.8 Section 1.4(d) is hereby amended and restated to read as follows:

“1.4(d) Intentionally Omitted.”

2.9 The second sentence of Section 3.17(a) is hereby amended and restated to
read as follows:

“Upon consummation of the Reorganization and notice thereof to the Trustee
pursuant to the Trust Agreement, Parent (or the Surviving Corporation) shall
cause the Trustee to, and the Trustee shall thereupon be obligated to, terminate
the Trust Account; provided, however that the liabilities and obligations of
Parent and each Parent Subsidiary due and owing or incurred at or prior to the
Effective Time shall be paid as and when due, including all amounts payable
(i) to stockholders of Parent holding shares of Parent Common Stock sold in
Parent’s initial public offering (“IPO”) who shall have voted against the
Reorganization and demanded that Parent convert their shares of Parent Common
Stock into cash pursuant to Parent’s certificate of incorporation and to
stockholders of Parent who otherwise intended to vote against the Reorganization
with whom Parent has entered into agreements to purchase shares of the Parent
Common Stock sold in Parent’s IPO, (ii) to Citigroup Capital Markets, Inc. as to
deferred underwriting commissions and discounts payable upon consummation of the
Reorganization, (iii) with respect to filings, applications and/or other actions
taken pursuant to this Agreement required under any Antitrust Laws, (iv) to
Halcyon pursuant to Section 7.3 and, as it relates to rent due in the amount of
Two Hundred Forty Thousand ($240,000) to the Hanover Group US, LLC, and
(v) third parties (e.g., professionals, printers, etc.) who have rendered
services to Parent and/or any Parent Subsidiary or, in accordance with
Section 7.3, the Company or any Member in connection with its efforts to effect
the Reorganization; provided, further, that, at or prior to the Effective Time,
an amount equal to the amount required to cover the Warrant Redemption shall be
delivered to Continental Stock Transfer & Trust Co. to hold in a separate
account and to be used by the Surviving Corporation to consummate the Warrant
Redemption; provided, further, that after payment of all the aforementioned
liabilities and obligations from the Minimum Trust Amount as described herein
and the creation of a separate account for the amount required to cover the
Warrant Redemption, the remaining monies in the Trust Fund shall, as a result of
the Reorganization, become an asset of the Surviving Corporation (for the
benefit of Holdco and the Company) at and after the Effective Time; and

 

5



--------------------------------------------------------------------------------

provided, further, that after payment of all the aforementioned liabilities and
obligations as described in this Section 3.17, including reservation of the
amounts required to cover the Warrant Redemption, there is more than Forty
Million ($40,000,000) in cash remaining in the Trust Fund, then such excess cash
shall be paid to the Contribution Consideration Recipients at the Closing
(unless the Member Representative elects in his sole discretion that the
Contribution Consideration Recipients shall not receive any or all of such
excess amount).”

2.10 Section 4.5 is hereby amended and restated to read as follows:

“4.5 Parent Founder Stock. In addition to the restrictions upon the Parent
Founders set forth in Section 1.6, each of the Parent Founders have executed the
letter agreement attached hereto as Exhibit 4.5-1 (the “Letter Agreement”), as
amended, whereby, at the Effective Time, One Million (1,000,000) shares of
Parent Common Stock issued to the Founders (the “Founders Restricted Stock”),
shall remain in escrow pursuant to that certain Escrow Agreement, dated
August 1, 2007, by and among the Parent Founders and Continental Stock
Transfer & Trust Company (as amended by the Letter Agreement). While in escrow,
the Founders shall not have any right to vote such Founders Restricted Stock but
such shares shall continue to remain issued and outstanding. The Founders
Restricted Stock shall be released from escrow (in the form of Holdco Common
Stock) to the Parent Founders, in accordance with Exhibit 4.5-2, upon the
Company meeting a performance target set forth in Section 1.4(b). For purposes
of clarification only, in the event the Company achieves the 2010 EBITDA Target,
then Holdco shall direct Continental Stock Transfer & Trust Company to release
the Founders Restricted Stock (in the form of Holdco Common Stock) to the Parent
Founders in accordance with Exhibit 4.5-2. For purposes of clarification only,
in the event the Company does not achieve both the 2010 EBITDA Target and 2011
EBITDA Target set forth in Section 1.4(b), the Founders Restricted Stock shall
be forfeited and cancelled by Continental Stock Transfer & Trust Company. For
purposes of clarification only, in the event the Company does not achieve the
2010 EBITDA Target but does achieve the 2011 EBITDA Target, the Founders
Restricted Stock shall be released from escrow (in the form of Holdco Common
Stock) to the Parent Founders in accordance with Exhibit 4.5-2. Holdco shall
direct Continental Stock Transfer & Trust Company to cancel or release the
relevant portion of the Founders Restricted Stock, if any, to the Parent
Founders promptly after the relevant final determination of the Final EBITDA for
the applicable target period in accordance with Section 1.4(c). Parent shall
take, and shall use commercially reasonable efforts to cause the Parent Founders
to take, any and all actions as may be necessary to effect the transactions
described in this Section 4.5 and the Letter Agreement, as amended, including
without limitation the cancellation, concurrent with the Closing, of Seven
Million Eight Hundred Fifty Thousand (7,850,000) shares of Parent Common Stock
held by the Parent Founders, and the cancellation of Two Million Five Hundred
Thousand (2,500,000) shares of Holdco Common Stock that would have otherwise
been distributed to the Parent Founders in accordance with this Agreement.”

 

6



--------------------------------------------------------------------------------

2.11 The reference to “Contingency Cash Payment” in Section 5.3(f) is hereby
deleted.

2.12 The last sentence of Section 5.9 is hereby amended and restated to read as
follows: “Parent shall use commercially reasonable best efforts to obtain
listing for trading of Holdco Common Stock and the Holdco Warrants, on the
Nasdaq Capital Market.”

2.13 Section 5.14 is hereby amended and restated to read as follows:

“5.14 Merger. If Holdco (or Parent) or any of their respective successors or
permitted assigns (i) consolidates with or merges into any other Person and
shall not be the continuing or surviving entity of such consolidation or merger,
or (ii) transfers or conveys all or substantially all of its properties and
assets to any Person, then, in each such case, to the extent necessary, proper
provision shall be made so that the successors and assigns of such Person assume
the obligations of such Person pursuant to this Agreement, including, without
limitation, the payment of the Contingency Stock Payments.”

2.14 The last sentence of Section 6.1(e) is hereby amended and restated to read
as follows: “All necessary permits and authorizations under state securities or
“blue sky” laws, the Securities Act and the Exchange Act relating to the
issuance and trading of the Holdco Common Stock to be issued in the
Reorganization shall have been obtained and shall be in effect and such shares
of Holdco Common Stock shall have been approved for listing on the Nasdaq
Capital Market.”

2.15 The third romanette of the third sentence of Section 7.3 is hereby amended
and restated to read as follows: “(iii) reimburse the Company for One Hundred
percent (100%) of any costs and Expenses incurred by the Company in connection
with filings by any Party with the SEC, NYSEA, Nasdaq Capital Market and FINRA
related to the Reorganization.”

2.16 Section 6.3(n) is hereby amended and restated to read as follows:

“6.3(n) Available Cash. The aggregate cash balance of the surviving entities,
after payment of all expenses and other amounts contemplated by this Agreement,
at Closing is satisfactory to the Member Representative in his sole discretion.
The Buyer Parties, on behalf of themselves and their respective officers,
directors, employees, agents and affiliates and each of their respective
successors and assigns, hereby irrevocably and unconditionally waive and give up
any right to, and covenant and agree not to and not to permit any other party
acting on their behalf to, commence any action, or bring any charge or
complaint, against the Member Representative or the Company, any Contribution
Consideration Recipient or any of their respective affiliates with respect to
the subject matter of this Section 6.3(n), or to seek or be entitled to any
equitable or monetary relief in any action or in connection with any charge or
complaint that may be commenced or brought on their behalf with respect
thereto.”

Section 3. References. All references in the Purchase Agreement to “Agreement,”
“herein,” “hereof,” or terms of like import referring to the Agreement or any
portion thereof are

 

7



--------------------------------------------------------------------------------

hereby amended to refer to the Purchase Agreement as amended by this Amendment.
The references in the Agreement to Exhibits 1.6-1, 4.5-1 and 6.3(m) are hereby
amended and restated in their entirety to refer to Exhibits 1.6-1, 4.5-1 and
6.3(m) attached to this Amendment.

Section 4. Effect of Amendment; Effectiveness of Amendment. Except as and to the
extent expressly modified by this Amendment, the Purchase Agreement (including
all schedules and exhibits thereto) shall remain in full force and effect in all
respects. The effectiveness of this Amendment is conditioned upon the following:
(a) approval of the terms of this Amendment by Credit Suisse First Boston Next
Fund, Inc.; (b) approval of the terms of this Amendment by each of the Phantom
Equity Holders and (c) approval of the terms of the Note by any lender to the
Company or any of the Company Subsidiaries, if necessary.

Section 5. Counterparts. This Amendment may be executed and delivered (including
by facsimile) in several counterparts, each of which shall constitute an
original and all of which, when taken together, shall constitute one agreement.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 3 TO AGREEMENT AND

PLAN OF REORGANIZATION

IN WITNESS WHEREOF, each Party hereto has caused this Amendment No. 3 to
Agreement and Plan of Reorganization to be signed and delivered by its
respective duly authorized officer as of the date first above written.

 

ALTERNATIVE ASSET MANAGEMENT

ACQUISITION CORP.

By:   /s/ Mark Klein  

Name: Mark Klein

Title: Chief Executive Officer

 

GREAT AMERICAN GROUP, INC. By:   /s/ Mark Klein  

Name: Mark Klein

Title: Chief Executive Officer

 

AAMAC MERGER SUB, INC. By:   /s/ Mark Klein  

Name: Mark Klein

Title: President

 

GREAT AMERICAN GROUP, LLC By:   /s/ Andrew Gumaer  

Name: Andrew Gumaer

Title: Chief Executive Officer



--------------------------------------------------------------------------------

MEMBERS:   /s/ Andrew Gumaer   Andrew Gumaer   /s/ Harvey Yellen   Harvey Yellen

 

MEMBER REPRESENTATIVE:   /s/ Andrew Gumaer  

Andrew Gumaer